DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 6, 7, 8 and 21 is/are rejected under 35 U.S.C. 103 as obvious over Acatti (US 2007/0224417 A1), in view of Wade et al. (US 2013/0284036 A1) (“Wade”), Hill et al. (US 5858155) (“Hill”) and Day et al. (US 3920499) (“Day”).
With respect to claim 1, Acatti discloses a textile item with a breathable heat transfer label (abstr., 0022), comprising a fabric (0003) and a label with a printed graphic design applied to the fabric – the thermoadhesive transfer is used for application onto the fabric (0003, 0031), a layer of a thermoplastic adhesive applied 
Acatti is silent with respect to the graphic design comprising a water-based or solvent-based ink.  Wade discloses that for screen-printing both water-based and solvent-based inks can be used (0003, 0006).  Since in Acatti the graphic design is formed using screen-printing (0031), it would have been obvious to one of ordinary skill in the art to form the graphic design of Acatti of water-based or solvent based ink.
Acatti is silent with respect to the diameter of the holes as recited in the claim.  Hill discloses a label with a graphic design including holes (col. 2, lines 7-19, col. 4, lines 39-44) having a diameter of from 1 mm to 3 mm (col. 4, lines 8-25).  The range of the diameter overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the holes of Acatti having diameters as disclosed in Hill as this size of holes is known in the art of printed labels.
The references are silent with respect to the thickness of the reversed graphic design of between about 7 µm and 14 µm.  Day discloses a label for a textile (abstr.), wherein the thickness of the reversed graphic design has a thickness of 8 µm (aol. 4, lines 6-10).  The thickness of the reversed graphic design is within the claimed range.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the design of Acatti having a thickness as discloses in Day as changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
Regarding the specific steps through which the label is applied to the fabric as recited in the claim, the claim defines the product by how the product is made, thus, claim 1, is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 1; the reference teaches the structure.
Regarding claim 3, Acatti, Wade, Hill and Day teach the textile item of claim 1. The Examiner notes “the carrier” is not an element of the textile item to which the claim is directed, the carrier relates to the process of making the label, Acatti teaches the structure of the label as discussed above with respect to claim 1. 
Regarding claim 6, Acatti, Wade, Hill and Day teach the textile item of claim 1.  The claim does not recite a further structural limitation with respect to the textile item, it relates to the method of making the label.  Acatti discloses that a diameter of any size and a variable distance of holes can be selected (0034).
As to claim 7, Acatti, Wade, Hill and Day teach the textile item of claim 1.  The claim does not recite a further structural limitation with respect to the textile item, it 
With respect to claim 8, Acatti, Wade, Hill and Day teach the textile item of claim 1.  Acatti discloses that the textile item is sportswear (0007), thus, Acatti suggests a shirt, a sock, a glove, a headgear, shorts and pants.
Regarding claim 21, Acatti, Wade, Hill and Day teach the textile item of claim 1.  Acatti teaches that any distances between the holes can be provided (0034).  Hill discloses that the layout of holes provides 50% holes and 50% opacity (col. 4, lines 19-22), the holes having a diameter of from 1 mm to 3 mm (col. 4, lines 8-25), thus, it would have been obvious to one of ordinary skill in the art that the range of a gap between the holes satisfies the range recited in claim 21.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as obvious over Acatti, in view of Wade, Hill and Day, and further in view of He et al. (US 2005/0100689 A1) (“He”).
With respect to claim 4, Acatti, Wade, Hill and Day teach the textile item of claim 1, but are silent with respect to the thermoplastic adhesive as recited in the claim.  He discloses a label with a graphic design to be applied to a fabric (abstr.), wherein the adhesive is polyester-based or urethane-based (0066).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select an adhesive for the label of Acatti as disclosed in He, as polyester-based and urethane-based adhesives are known in the art of labels for fabrics and it has been held to select a known material based on its intended use is an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant’s arguments filed on Sept. 3, 2021 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejection of claim 1 has been withdrawn.
The Applicant has argued that Acatti does not disclose explicitly or implicitly that the front of the graphic design on the label is devoid of burn marks.  The Applicant argued Acatti discloses that laser creates an initial heat seal effect on the edge of the holes in correspondence with the adhesive which prevents any “reclosing” of the holes.  
The Examiner notes Acatti discloses that laser creates an initial seal effect on the edge of the holes in correspondence with the adhesive (0037), implying that the adhesive layer is provided on top of the graphic design – a layer of transfer product – when the holes are formed by the laser (0023, 0031, 0032, claims 1 and 2), similarly as is disclosed in the instant Specification (par. [0004]), thus, it would be inherent that in the textile item of Acatti the front of the graphic design is devoid of burn marks.
The Applicant has argued there is no reason for combining Hill with Acatti.  The Examiner notes Hill discloses a label having multiple layers, the label including a graphic design including holes (abstr., col. 2, lines 7-19, col. 4, lines 39-44), the holes having a diameter of from 1 mm to 3 mm (col. 4, lines 8-25).  The range of the diameter overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the holes of Acatti having diameters as disclosed in Hill as this size of holes is known in the art of printed labels.  The reason for combining Acatti with Hill is to form the diameter of holes of Acatti as 
The Applicant argued that the art of record does not disclose a graphic design having a thickness as recited in the claim.  The Examiner notes a new reference Day discloses a thickness within the claimed range, as discussed above.
With respect to rejection of claim 21 the Applicant argued a “suggestion” of a range is not a proper indication of obviousness of the range.
The Examiner notes Hill discloses that the layout of holes provides 50% holes and 50% opacity (col. 4, lines 19-22), the holes having a diameter of from 1 mm to 3 mm (col. 4, lines 8-25), thus, it would have been obvious to one of ordinary skill in the art that the range of a gap between the holes satisfies the range recited in claim 21.



Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicants disclosure.
The information disclosure statement filed on Feb. 4, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  A copy of the non-patent literature document has not been submitted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783